                  Case 2:17-bk-21386-SK          Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10           Desc
                                                  Main Document     Page 1 of 17


                       1   ROBBIN L. ITKIN (SBN 117105)
                           robbin.itkin@dlapiper.com
                       2   DLA PIPER LLP (US)
                       3   2000 Avenue of the Stars
                           Suite 400 North Tower
                       4   Los Angeles, California 90067-4704
                           Tel: (310) 595-3000
                       5   Fax: (310) 595-3300
                       6   JOHN K. LYONS (Pro Hac Vice)
                       7   john.lyons@dlapiper.com
                           JEFFREY S. TOROSIAN (Pro Hac Vice)
                       8   Jeffrey.Torosian@dlapiper.com
                           JOSEPH A. ROSELIUS (Pro Hac Vice)
                       9   Joseph.Roselius@dlapiper.com
                           DLA PIPER LLP (US)
                      10   444 West Lake Street, Suite 900
                      11   Chicago, Illinois 60606-0089
                           Tel: (312) 368-4000
                      12   Fax: (312) 236-7516

                      13   Attorneys for Jonathan D. King, Chapter 7 Trustee

                      14                            UNITED STATES BANKRUPTCY COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA
                      15                                  LOS ANGELES DIVISION
                      16   In re:                                          Lead Case No.: 2:17-bk-21386-SK
                      17   ZETTA JET USA, INC., a California               Chapter 7

                      18   corporation,                                    Jointly Administered With:
                                                                           Case No.: 2:17-bk-21387-SK
                      19               Debtor.
                                                                           Adv. Proc. No. 2:19-ap-01382-SK
                      20                                                   CHAPTER 7 TRUSTEE’S NOTICE OF
                           In re:                                          MOTION AND MOTION FOR ORDER
                      21                                                   PURSUANT TO RULE 9019 OF THE
                           ZETTA JET PTE, LTD., a Singaporean              FEDERAL RULES OF BANKRUPTCY
                      22   corporation,                                    PROCEDURE APPROVING
                      23                                                   SETTLEMENT AGREEMENT BY AND
                                       Debtor.                             BETWEEN CHAPTER 7 TRUSTEE AND
                      24                                                   ECN AVIATION, INC. AND ECN
                                   Affects Both Debtors                   CAPITAL CORPORATION;
                      25                                                   MEMORANDUM OF POINTS AND
                                 Affects Zetta Jet USA, Inc., a
                      26                                                   AUTHORITIES; SUPPORTING
                           California corporation, only
                                                                           DECLARATION OF JONATHAN D.
                      27        Affects Zetta Jet PTE, Ltd., a            KING
                           Singaporean corporation, only
                      28
DLA P IPER LLP (US)
    L OS A N G ELES




                                                                                                         EAST\170813755.1
                  Case 2:17-bk-21386-SK          Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10                 Desc
                                                  Main Document     Page 2 of 17


                       1   JONATHAN D. KING, solely in his capacity
                           as Chapter 7 Trustee of Zetta Jet USA, Inc. and       [No hearing required unless requested pursuant
                       2   Zetta Jet PTE, Ltd.                                   to Local Bankruptcy Rule 9013-1(o)]
                       3          Plaintiff,
                       4   v.
                           Jetcraft Corporation, Jetcraft Global, Inc.,
                       5
                           Jetcoast 5000-5 LLC, Orion Aircraft Holdings
                       6   Ltd., Jetcraft Asia Limited, FK Partners
                           Limited, Jahid Fazal-Karim, Bombardier
                       7   Aerospace Corporation, Bombardier, Inc.,
                           Learjet, Inc., ECN Aviation Inc. f/k/a Element
                       8   Aviation Inc., and ECN Capital Corporation as
                           successor to Element Financial Corporation,
                       9
                                  Defendants.
                      10
                      11   TO THE HONORABLE SANDRA R. KLEIN, UNITED STATES BANKRUPTCY
                           JUDGE, ECN AVIATION, INC., ECN CAPITAL CORPORATION, AND ALL
                      12   INTERESTED PARTIES TO THESE CASES.
                      13          PLEASE TAKE NOTICE that Jonathan D. King, solely in his capacity as the chapter 7

                      14   trustee (the “Trustee”) appointed in the above-captioned, jointly administered bankruptcy cases of

                      15   Zetta Jet USA, Inc. (“Zetta USA”) and Zetta Jet PTE, Ltd. (“Zetta PTE” and together with Zetta

                      16   USA, the “Debtors”), hereby moves (the “Motion”) the United States Bankruptcy Court for the

                      17   Central District of California (the “Court”), pursuant to Sections 105(a) and 363 of title 11 of the

                      18   United States Code, Rules 2002 and 9019 of the Federal Rules of Bankruptcy Procedure, Rules

                      19   9013-1 and 9019-1 of the Local Bankruptcy Rules of the United States Bankruptcy Court for the

                      20   Central District of California (the “Local Rules), and applicable California law for entry of an

                      21   order approving that certain Settlement Agreement dated as of December 6, 2019 (the

                      22   “Settlement Agreement”) attached to the Motion as Exhibit C, and making a good faith

                      23   determination with respect thereto, under Cal. Code Civ. P. Section 877.6, which resolves all

                      24   issues, claims, and other matters between the Trustee on behalf of the Debtors and their estates

                      25   and ECN Aviation, Inc. and ECN Capital Corporation (together, “ECN”).

                      26          PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule 9013-1(o), a hearing

                      27   is not required on the Motion unless requested by the United States Trustee (the “U.S. Trustee”),

                      28   a party in interest, or otherwise ordered by the Court. The deadline to file and serve a written
DLA P IPER LLP (US)                                                          2
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK            Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10             Desc
                                                    Main Document     Page 3 of 17


                       1   response to the Motion and request for a hearing on the Motion is December 26, 2019 (the
                       2   “Responsive Deadline”). Any such response to the Motion and request for a hearing on the
                       3   Motion must be filed with the Clerk of the Court, and served upon: (i) counsel for the Trustee,
                       4   Robbin L. Itkin, DLA Piper LLP (US), 2000 Avenue of the Stars, Suite 400 North Tower, Los
                       5   Angeles, California 90067-4704 and John K. Lyons, DLA Piper LLP (US), 444 West Lake Street,
                       6   Suite 900, Chicago, Illinois 60606-0089; (ii) the U.S. Trustee, to Attention: Dare Law, Esq., 915
                       7   Wilshire Boulevard, Suite 1850, Los Angeles, California 90017; and (iii) all other parties entitled
                       8   to notice at such address designated by such party, via overnight and electronic mail so as to be
                       9   received on or before the Responsive Deadline.
                      10          PLEASE TAKE FURTHER NOTICE that the Trustee has provided notice of this
                      11   Motion to the Court, ECN Aviation, Inc., ECN Capital Corporation, and all parties entitled to
                      12   such notice pursuant to the Order: Granting Motion for Entry of an Order Limiting Notice and
                      13   Related Relief [Docket No. 225], via overnight mail and electronic mail (to the extent such
                      14   addresses are known).
                      15          PLEASE TAKE FURTHER NOTICE that a copy of the Motion may be obtained by
                      16   contacting Gregg Steinman at DLA Piper LLP (US), 200 South Biscayne Boulevard, Suite 2500,
                      17   Miami, Florida, 33131, E-mail: gregg.steinman@dlapiper.com.
                      18          WHEREAS, for the reasons set forth herein, the Trustee respectfully requests that the
                      19   Court enter an order:
                      20          1.      granting the Motion in its entirety;
                      21          2.      approving the Settlement Agreement;
                      22          3.      finding that the Settlement Agreement was made in good faith; and
                      23          4.      authorizing the Trustee and ECN to take all necessary actions to effectuate the
                      24   Settlement Agreement.
                      25
                      26
                      27
                      28
DLA P IPER LLP (US)                                                         3
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK       Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10       Desc
                                               Main Document     Page 4 of 17


                       1   DATED: December 9, 2019              DLA PIPER LLP (US)
                       2                                        By: /s/ John K. Lyons
                       3                                               JOHN K. LYONS (Pro Hac Vice)

                       4                                        Attorneys for the Chapter 7 Trustee

                       5
                       6
                       7
                       8
                       9
                      10
                      11
                      12
                      13
                      14

                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
DLA P IPER LLP (US)                                                4
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK          Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10                Desc
                                                  Main Document     Page 5 of 17


                       1   MEMORANDUM OF POINTS AND AUTHORITIES
                       2   I.     Introduction
                       3          1.      Jonathan D. King, solely in his capacity as the Chapter 7 trustee (the “Trustee”)
                       4   appointed in the above-captioned, jointly administered bankruptcy cases (the “Chapter 7 Cases”)
                       5   of Zetta Jet USA, Inc. (“Zetta USA”) and Zetta Jet PTE, Ltd. (“Zetta PTE” and together with
                       6   Zetta USA, the “Debtors”), by and through his undersigned counsel, DLA Piper LLP (US),
                       7   respectfully submits this motion (the “Motion”) pursuant to Sections 105(a) and 363 of title 11 of
                       8   the United States Code (the “Bankruptcy Code”), Rules 2002 and 9019 of the Federal Rules of
                       9   Bankruptcy Procedure (the “Bankruptcy Rules”), Rules 9013-1 and 9019-1 of the Local
                      10   Bankruptcy Rules of the United States Bankruptcy Court for the Central District of California
                      11   (the “Local Rules”), and applicable California law for entry of an order, substantially in the form
                      12   of the proposed order attached hereto as Exhibit B, approving that certain Settlement Agreement
                      13   dated as of December 6, 2019 (the “Settlement Agreement”), executed by and between the
                      14   Trustee and ECN Aviation, Inc. and ECN Capital Corporation (together, “ECN”). Pursuant to the

                      15   Settlement Agreement, the Trustee will recover from ECN, for the benefit of the Debtors’ estates,
                      16   $15 million in full settlement and compromise of the claims asserted by the Trustee against ECN
                      17   in the related adversary proceeding, Case No. 2:19-AP-01382-SK (the “Adversary Case”) and a
                      18   full release of millions of dollars in certain claims as more fully described in the motion that ECN
                      19   has asserted, or could assert, against the estates. A true and correct copy of the Settlement
                      20   Agreement is attached hereto as Exhibit C and incorporated herein by reference. In support of
                      21   this Motion, the Trustee submits the Declaration of Jonathan D. King attached hereto as Exhibit
                      22   A. In further support of this Motion, the Trustee respectfully states as follows:
                      23   II.    Jurisdiction and Venue
                      24          2.      This Court has jurisdiction over these Chapter 7 Cases, the Debtors’ estates, and
                      25   this matter pursuant to 28 U.S.C. § 1334. This matter is a core proceeding within the meaning of
                      26   28 U.S.C. § 157.
                      27          3.      Venue of these Chapter 7 Cases and proceedings in this district is proper pursuant
                      28   to 28 U.S.C. §§ 1408 and 1409.
DLA P IPER LLP (US)
    L OS A N G ELES




                                                                                                                 EAST\170813755.1
                  Case 2:17-bk-21386-SK          Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10               Desc
                                                  Main Document     Page 6 of 17


                       1          4.      The statutory bases for the relief requested herein are Sections 105(a) and 363 of
                       2   the Bankruptcy Code, Bankruptcy Rules 2002 and 9019, and Local Rules 9013-1 and 9019-1, and
                       3   Cal. Code Civ. P. Section 877.6.
                       4   III.   Status of Case
                       5          5.      On September 15, 2017, the Debtors commenced bankruptcy proceedings by filing
                       6   voluntary petitions for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Cases”).
                       7          6.      On September 29, 2017, the Court entered the Order Granting Debtors’
                       8   Emergency Motion to Approve Stipulation for Appointment of Chapter 11 Trustee Pursuant to §
                       9   1104 [Docket No. 120]. On October 5, 2017, the Office of the United States Trustee (the “U.S.
                      10   Trustee”) filed a Notice of Appointment of Chapter 11 Trustee, indicating that the U.S. Trustee
                      11   had appointed Mr. King as the chapter 11 trustee (the “Chapter 11 Trustee”) in the Chapter 11
                      12   Cases [Docket No. 155].
                      13          7.      On November 30, 2017 (the “Shutdown Date”), based upon a lack of funds to
                      14   operate the Debtors’ business, the Chapter 11 Trustee shut down operations, terminated all

                      15   employees, and, on December 4, 2017, this Court entered the orders granting the Chapter 11
                      16   Trustee’s motions to convert the Debtors’ Chapter 11 Cases to cases under Chapter 7 of the
                      17   Bankruptcy Code (the “Conversion Date”) [Docket No. 452 for Zetta USA and Docket No. 52 for
                      18   Zetta PTE].
                      19          8.      On December 5, 2017, the Notice of Appointment of Trustee and Fixing of Bond
                      20   was filed, pursuant to which the U.S. Trustee appointed Mr. King to serve as the Trustee in these
                      21   Chapter 7 Cases [Docket No. 458 for Zetta USA and Docket No. 53 for Zetta PTE], which
                      22   appointment became final on January 8, 2018.
                      23   IV.    Statement of Relevant Facts
                      24          A.      The Debtors Prepetition Relationship with ECN
                      25          9.      Prior to the Shutdown Date, the Debtors operated a private flight charter business,
                      26   servicing routes domestically and internationally, with ultra-long range intercontinental flight
                      27   capabilities, for business and luxury travel.
                      28          10.     While operating, the Debtors bought and/or leased three aircraft financed by ECN
DLA P IPER LLP (US)                                                        2
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK             Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10                           Desc
                                                     Main Document     Page 7 of 17


                       1   (collectively, the “ECN Aircraft Transactions”). The first aircraft, a Bombardier model Global
                       2   5000 with MSN 9679 (“MSN 9679”), closed on December 30, 2015. The second and third
                       3   aircraft, a Bombardier Global 6000 with manufacturer serial number 9697 (“MSN 9697”) and
                       4   Bombardier model Global 5000 with MSN 9644 (“MSN 9644” and together with MSN 9697 and
                       5   MSN 9679, the “ECN Aircraft”) closed on September 22, 2016. During the tenure of the ECN
                       6   Aircraft Transactions, the Debtors made over $28,026,646.04 in prepetition transfers within two
                       7   years of the Petition Date directly to, or for the benefit of, ECN (the “ECN Transfers”),
                       8   $8,237,312.32 of which were made within the 90 day period prior to the Petition. A schedule of
                       9   the transfers made to ECN is attached under Schedule 1 to the King Declaration.1
                      10           B.       ECN’s Proofs of Claims
                      11           11.      In these Chapter 7 Cases, ECN or its affiliates filed multiple proofs of claims
                      12   totaling more than $186.6 million in general unsecured claims and more than $13.1 million in
                      13   chapter 11 administrative priority claims against the Debtors for debts that ECN claims the
                      14   Debtors owe pursuant to the ECN Aircraft Transactions and the Debtors’ postpetition use of the

                      15   ECN Aircraft (collectively, the “ECN Claims”). A list of the proofs of claim filed by ECN,
                      16   segregated by each ECN Aircraft Transaction, is attached as Schedule 2 to the King Declaration.
                      17   The Trustee sought disallowance of these claims in the Adversary Case.
                      18           12.      Subsequent to the filing of the ECN Claims and to mitigate its losses, ECN
                      19   marketed and sold MSN 9697 and MSN 9679, which resulted in a significant reduction in the
                      20   claimed amounts against the Debtors. In connection with the sale transaction involving MSN
                      21   9679, which substantially mitigated ECN’s claims against the Debtor with respect thereto, ECN
                      22   was required by the purchaser to assign ECN’s claims to the purchaser (the “Transferred
                      23   Claims”).2
                      24
                           1
                             A detailed description of the ECN Aircraft Transactions, ECN Aircraft, and ECN Transfers can be found in the
                      25   Adversary Complaint [Docket No. 1106] (the “Adversary Complaint”).
                           2
                             The purchaser of MSN 9679 is a special purpose vehicle formed by Ojets, a company that the Trustee is
                      26   investigating based upon certain ties to Cassidy. The transferee of the Transferred Claims, Luxtra Pte. Lte., is an
                           affiliate of Ojets. Nothing in the Settlement Agreement releases Ojets, Luxtra, or their affiliates, and the Trustee
                      27   reserves all rights to pursue any and all claims with respect to such entities. In addition, under the Settlement
                           Agreement, the Trustee expressly reserves all rights under Section 502(d) of the Bankruptcy Code to object to the
                      28   Transferred Claims.
DLA P IPER LLP (US)                                                                 3
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK           Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10             Desc
                                                   Main Document     Page 8 of 17


                       1           13.     In particular, the ECN Claims being released pertain to MSN 9644 and MSN 9697.
                       2   ECN’s claims on account of MSN 9644 were amended in August 2019, as a result of which the
                       3   prepetition claims are $17,173,958 against each estate. ECN’s prepetition claims in account of
                       4   MSN 9697 were also amended in August 2019, so that the claims are now $44,462,202 against
                       5   each estate. However, ECN’s amended claims disclose that it realized $36,000,000 in sales
                       6   proceeds from the sale of that aircraft, and $2 million from a collateral source. The Transferred
                       7   Claims in respect of MSN 9679 were not amended, however the aircraft was sold.                The
                       8   prepetition claims filed by ECN on that aircraft were $32,187,314 against each estate, of which
                       9   $30,406,628 was principal, and the remainder consisted of prepetition interest, repossession
                      10   expenses, maintenance costs and similar items. ECN realized $31,500,000 from disposition of
                      11   the aircraft and another $750,000 from a collateral source.
                      12           14.     ECN has represented and warranted the above facts and confirmed that it has
                      13   received payment in full for all financing obligations arising under the ECN Aircraft
                      14   Transactions. However, there still remains a balance under a prepetition general unsecured lease

                      15   rejection damages claim asserted by ECN in Proof of Claim 144-1 filed in Zetta PTE’s
                      16   bankruptcy case (“Claim 144-1”) in the amount of $1,657,867. The Trustee disputes that any
                      17   balance is owed on account of Claim 144-1 and will seek disallowance of claim.
                      18           C.      The Trustee’s Investigations
                      19           15.     Since the Conversion Date, the Trustee has been focused on winding down the
                      20   Debtors’ estates and pursuing all methods of recovery to bring value into the Debtors’ estates for
                      21   the benefit of their creditors.
                      22           16.     While operating the Debtors’ business in the Chapter 11 Cases and investigating
                      23   potential methods of recovery of assets of the Debtors, the Trustee uncovered extensive fraud
                      24   committed by Geoffrey Cassidy, the Debtors’ former CEO.
                      25           17.     Accordingly, the Trustee filed numerous requests for production pursuant to
                      26   Bankruptcy Rule 2004 to assist in the discovery of assets of the Debtors, including potential
                      27   causes of action. Over the course of approximately two years, the Trustee received nearly two
                      28   million documents.
DLA P IPER LLP (US)                                                         4
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK              Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10                              Desc
                                                      Main Document     Page 9 of 17


                       1            18.      During his analysis of potential claims on behalf of the Debtors’ estates, the
                       2   Trustee confirmed that Cassidy committed numerous acts of fraud and, in some cases, the
                       3   fraudulent schemes involved third parties that were involved in the Debtors’ aircraft transactions.
                       4            19.      On September 13, 2019, the Trustee filed a number of adversary proceedings
                       5   against third-parties including ECN for, among other things, the avoidance and recovery of
                       6   transfers and obligations pursuant to Sections 547, 548, and 550 of the Bankruptcy Code.
                       7            20.      Specifically, the Adversary Case brings four counts against ECN seeking to avoid
                       8   the obligations under the ECN Aircraft Transactions and recover the ECN Transfers to ECN and
                       9   other potential claims (collectively, the “Trustee’s Claims”).3
                      10            D.       The Settlement
                      11            21.      After filing of the Adversary Complaint, ECN and the Trustee met in a good faith
                      12   effort to reach an amicable resolution of the Trustee’s Claims without the need for uncertain, and
                      13   more than likely expensive, litigation. After extensive negotiations, including three in-person
                      14   settlement meetings, directed at resolving the Trustee’s Claims, the parties entered into the

                      15   Settlement Agreement that the Trustee believes is in the best interests of the Debtors, their estates,
                      16   creditors, and other parties in interest.            Such meetings and negotiations were preceded by
                      17   extensive factual and legal analysis by both sides, including production by ECN of over 20,000
                      18   documents to the Trustee.
                      19            22.      A summary of the Settlement Agreement is as follows:
                      20                     (a)      ECN will pay $15 million to the Trustee, on behalf of the Debtors’ estates
                      21                              within three business days after the date that an order approving the
                      22                              Settlement Agreement becomes final and non-appealable;
                      23                     (b)      The Trustee, on behalf of the Debtors’ estates, will dismiss ECN from the
                      24                              Adversary Case with prejudice, with each party to bear their own
                      25                              attorneys’ fees and costs;
                      26   3
                             The Trustee has also investigated and identified other potential claims against ECN regarding the ECN Aircraft
                           Transactions relating to the allegations and counts asserted against the other defendants in the Adversary Case. The
                      27   Trustee believes that inclusion of the other potential claims against ECN in the release provided under the Settlement
                           Agreement is fair and in the best interests of the estates given ECN’s apparent passive and indirect role in the central
                      28   facts alleged in the Adversary Complaint against the other defendants and other exculpatory factors.
DLA P IPER LLP (US)                                                                   5
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK          Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10               Desc
                                                  Main Document    Page 10 of 17


                       1                  (c)    The Trustee and ECN will mutually release each other from any and all
                       2                         claims, including the ECN Claims, to the fullest extent under a general
                       3                         release and ECN will withdraw with prejudice the ECN Claims from the
                       4                         claims docket (other than the Transferred Claims); and
                       5                  (d)    ECN shall cooperate with the Trustee in good faith in relation to the
                       6                         Trustee’s work in the Adversary Case and any other litigation or
                       7                         investigations in the Chapter 7 Cases.
                       8          23.     As stated above, ECN transferred the Transferred Claims as part of a sale of MSN
                       9   9679 to its purchaser.       Although the Trustee is not receiving a release in respect of the
                      10   Transferred Claims, the Trustee has concluded based on ECN’s representations and warranties
                      11   contained in the Settlement Agreement that there is minimal, if any, exposure regarding the
                      12   Transferred Claims and, even if there is exposure, it is only on a prepetition, general unsecured
                      13   nonpriority basis.
                      14          24.     In contrast, ECN’s releases and promised withdrawals of the other ECN Claims

                      15   will release millions of dollars of claims some of which may have been entitled to administrative
                      16   priority treatment to be paid ahead of unsecured creditors.
                      17   V.     LEGAL ANALYSIS
                      18          A.      Relief Requested
                      19          25.     By this Motion, the Trustee seeks entry of an order, substantially in the form
                      20   attached hereto as Exhibit B, pursuant to Sections 105(a) and 363 of the Bankruptcy Code, Rules
                      21   2002 and 9019 of the Bankruptcy Rules, and Rules 9013-1 and 9019-1 of the Local Rules,
                      22   authorizing and approving the Trustee’s entry into the Settlement Agreement.
                      23          B.      Basis for Relief
                      24          26.     Bankruptcy Rule 9019 provides, in pertinent part:
                      25                  (a)     On motion by the trustee and after notice and a hearing, the
                                          court may approve a compromise or settlement. Notice shall be
                      26                  given to creditors, the United States Trustee, the debtor, and
                                          indenture trustees as provided in Rule 2002 and to any other entity
                      27                  as the court may direct.
                      28   Fed. R. Bankr. P. 9019(a).
DLA P IPER LLP (US)                                                         6
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK          Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10                  Desc
                                                  Main Document    Page 11 of 17


                       1          27.     The Court of Appeals for the Ninth Circuit recognized that “[t]he bankruptcy court
                       2   has great latitude in approving compromise agreements.” In re Woodson, 839 F.2d 610, 620 (9th
                       3   Cir. 1988). “The purpose of a compromise agreement is to allow the [chapter 7 trustee] and the
                       4   creditors to avoid the expenses and burdens associated with litigating sharply contested and
                       5   dubious claims.” In re A&C Props., Inc., 784 F.2d 1377, 1380-81 (9th Cir. 1986). For that reason,
                       6   the court need not conduct an extensive investigation of the claims sought to be compensated
                       7   when determining whether to approve a settlement. In re Walsh Const., Inc., 669 F.2d 1325, 1328
                       8   (9th Cir. 1982). Instead, it is sufficient that the court determine the settlement to be negotiated in
                       9   good faith, reasonable, fair, and equitable. See A&C Props., 784 F.2d at 1381.
                      10          28.     The decision to approve a settlement “is within the sound discretion of the
                      11   bankruptcy court.” In re World Health Alternatives, Inc., 344 B.R. at 296; see also In re
                      12   Neshaminy Office Bldg. Assoc., 62 B.R. 798, 803 (E.D. Pa. 1986) (cited with approval in Meyers
                      13   v. Martin (In re Martin), 91 F.3d 389 (3d Cir. 1996)). The bankruptcy court should not substitute
                      14   its judgment for that of the trustee. See Neshaminy Office Bldg. Assoc., 62 B.R. at 803. The court

                      15   is not to decide the numerous questions of law or fact raised by litigation, but rather should
                      16   canvas the issues to see whether the settlement falls below the lowest point in the range of
                      17   reasonableness. See In re W.T. Grant & Co., 699 F.2d 599, 608 (2d Cir. 1983); see also World
                      18   Health Alternatives, Inc., 344 B.R. at 296 (“The court does not have to be convinced that the
                      19   settlement is the best possible compromise. Rather, the court must conclude that the settlement is
                      20   within the reasonable range of litigation possibilities.”) Generally, in analyzing the lowest point
                      21   in the range of reasonableness, bankruptcy courts give deference to the Trustee’s reasonable
                      22   business judgment. See In re Receivership Estate of Indian Motorcycle Mfg’g, Inc., 299 B.R. 8,
                      23   21 (D. Mass. 2003).
                      24          29.     The standards for approval of a bankruptcy settlement are well settled in the Ninth
                      25   Circuit. See Nev. Bus. Credit, LLC v. Kavanagh (In re Golden Empire Air Rescue, Inc.), 2007
                      26   Bankr. LEXIS 4880, at *11 (B.A.P. 9th Cir. Oct. 25, 2007). Courts in the Ninth Circuit consider
                      27   the following factors (collectively, the “Settlement Factors”), adopted from the Third Circuit
                      28
DLA P IPER LLP (US)                                                          7
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK              Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10                               Desc
                                                      Main Document    Page 12 of 17


                       1   Court of Appeals, 4 in determining whether to approve a settlement:
                       2                     (a) the probability of success in the litigation; (b) the difficulties, if
                                             any, to be encountered in the matter of collection; (c) the
                       3                     complexity of the litigation involved, and the expenses,
                                             inconvenience and delay necessarily attending it; [and] (d) the
                       4                     paramount interest of the creditors and a proper deference to their
                                             reasonable views in the premise[s].”
                       5
                       6   Nev. Bus. Credit, 2007 Bankr. LEXIS 4880, at *11 (citing Mickey Thompson Entm’t Grp., 292
                       7   B.R. at 420).
                       8            30.      The Trustee believes that the Settlement Agreement satisfies each of the
                       9   Settlement Factors articulated by the Ninth Circuit and, therefore, should be approved.
                      10            31.      Additionally, Section 105(a) of the Bankruptcy Code provides that “[t]he court
                      11   may issue any order, process, or judgment that is necessary or appropriate to carry out the
                      12   provisions of this title.” 11 U.S.C. § 105(a). Bankruptcy Rule 9019(a), which provides that “on
                      13   motion by the trustee and after a hearing, the Court may approve a compromise or settlement[,]”
                      14   grants further authority for the Court to approve the Settlement Agreement. The settlement of
                      15   time-consuming and burdensome litigation, especially in the bankruptcy context, is encouraged.
                      16   In re World Health Alternatives, Inc., 344 B.R. 291, 296 (Bankr. D. Del. 2006); see also In re
                      17   Penn Centr. Transp. Co., 596 F.2d 1102 (3d Cir. 1979) (“‘administering reorganization
                      18   proceedings in an economical and practical manner it will often be wise to arrange the settlement
                      19   of claims . . . .’”) (quoting In re Protective Comm. for Indep. Stockholders of TMT Ferry, Inc. v.
                      20   Anderson, 390 U.S. 414, 424 (1968)).
                      21            32.      Finally, applicable California law5 provides that a release or dismissal given in
                      22   good faith against one co-defendant “shall not discharge any other such party from liability unless
                      23   its terms so provide,” Cal. Code Civ. P. § 866(a), but “shall discharge the party to whom it is
                      24   given from all liability for any contribution to any other parties,” Cal. Code Civ. P. § 877(b); see
                      25
                           4
                              The Ninth Circuit has adopted the reasoning for the standard for approving compromises in bankruptcy established
                      26   in Meyers v. Martin (In re Martin), 91 F.3d 389, 393 (3d Cir. 1996). See In re Mickey Thompson Entm’t Grp., Inc.,
                           292 B.R. 415, 420-21 (9th Cir. B.A.P. 2003).
                      27   5
                              California law applies to the application of contribution and good faith settlement issues in cases involving
                           litigation in California primarily about a California entity, such as a bankruptcy case involving the California-resident
                      28   Zetta Jet USA. See, e.g., In re Nucorp Energy Sec. Litig., 661 F. Supp. 1403, 1413 (S.D. Cal. 1987).
DLA P IPER LLP (US)                                                                   8
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK            Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10                  Desc
                                                    Main Document    Page 13 of 17


                       1   also Cal. Code Civ. P. § 877.6(c). California law provides a similar set of factors to determine
                       2   whether a settlement should be approved as being in good faith: (i) a rough approximation of
                       3   plaintiffs’ total recovery and the settling defendant’s proportionate liability; (ii) the amount paid
                       4   in settlement; (iii) the allocation of settlement proceeds among plaintiffs; (iv) a recognition that a
                       5   settling defendant should pay less in settlement than he would if he were found liable after trial;
                       6   (v) the financial conditions and insurance policy limits of settling defendant; and (vi) the
                       7   existence of collusion, fraud, or tortuous conduct aimed to injure non-settling defendants’
                       8   interests (collectively, the “California Factors”). See Tech–Bilt, Inc. v. Woodward–Clyde &
                       9   Assoc., 38 Cal. 3d 488, 499 (1985). A “defendant’s settlement figure must not be grossly
                      10   disproportionate to what a reasonable person, at the time of the settlement, would estimate the
                      11   settling defendant’s liability to be.” Tech–Bilt, Inc. v. Woodward–Clyde & Assoc., 38 Cal. 3d 488,
                      12   499-500 (1985). The non-settling defendants, who bear the burden of proof on the issue of good
                      13   faith, must show “that the settlement is so far ‘out of the ballpark’ in relation to these factors as to
                      14   be inconsistent with the equitable objectives of the statute.” Id.
                      15          C.      The Probability of Success in Litigation
                      16          33.         The Trustee’s efforts in obtaining millions of documents through Rule 2004
                      17   subpoenas has been far-reaching. The Trustee believes that, as a result, the investigation has been
                      18   fruitful in uncovering, among other things, claims against ECN that the Trustee believes would
                      19   result in significant recoveries for the Debtors’ estates. Like all litigation, the claims against ECN
                      20   are subject to significant litigation risk and defenses and absent this Settlement Agreement, the
                      21   Trustee risks a lower recovery (or even no recovery) from ECN to the detriment of the Debtors’
                      22   creditors. When taking into account other factors, such as the expense and delay of litigation, the
                      23   Trustee believes the Settlement Agreement is in the best interests of the Debtors’ estate and
                      24   creditors because it resolves the disputes with ECN without the necessity of commencing
                      25   expensive litigation that could net a worse result. Specifically, with respect to the ECN Transfers
                      26   falling within the 90 day preference period, the Trustee believes he has approximately $8 million
                      27   in viable claims. ECN, however, would assert that all of the preference claims are subject to
                      28   ordinary course defenses under Bankruptcy Code section 547(c)(2). As to the ECN Transfers
DLA P IPER LLP (US)                                                           9
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK            Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10             Desc
                                                    Main Document    Page 14 of 17


                       1   made during the two year avoidance period under Section 548 of the Bankruptcy Code, the
                       2   Trustee asserts that ECN received approximately $28 million in payments on account of the ECN
                       3   Aircraft Transactions which are subject to avoidance either based on the alleged intentional fraud
                       4   of Geoff Cassidy of the Debtors, or based on constructive fraud. ECN has asserted to the Trustee
                       5   that the ECN Aircraft Transactions were entered into in good faith, and that the Debtor received
                       6   reasonably equivalent value in exchange, thus providing defenses under Bankruptcy Code
                       7   sections 548(a)(1)(i) and 550(b).
                       8          D.      The Difficulties, If Any, to Be Encountered in the Matter of Collection
                       9          34.         The Trustee is cognizant of the potential risks in collecting on any future
                      10   judgment, which is the case in the majority of adversary proceedings. In addition to the general
                      11   collection challenges, ECN is based in Canada, which adds another level of complexity to
                      12   collection. Although the Trustee has sought and been granted recognition of the Chapter 7 Cases
                      13   in Canada, he would need to comply with Canadian law in domesticating the judgment and
                      14   pursuing ECN. As a result, any collection efforts could result in significant expense to the
                      15   Debtors’ estates. However, approval of the Settlement Agreement would eliminate those expenses
                      16   and allow the Trustee to recover more for the benefit of the Debtors’ estates.
                      17          E.      The Complexity of the Litigation and the Expense, Inconvenience, and Delay
                      18                  Necessarily Attending It

                      19
                                  35.     Each of the (i) complexity, (ii) expense, (iii) inconvenience, and (iv) delay of the
                      20
                           litigation against ECN weigh heavily in favor of approving the Settlement Agreement. The ECN
                      21
                           Aircraft Transactions alone are extremely complex aircraft financing structures involving
                      22
                           hundreds of pages of documents per transaction, the formation of multiple international
                      23
                           subsidiaries and trusts, and complicated flows of funds. The Trustee has spent a significant
                      24
                           amount of time and resources unwinding these transactions to determine liabilities and potential
                      25
                           assets of the Debtors’ estates. Litigating the ECN Aircraft Transactions will more than likely
                      26
                           prove to be even more difficult and complex. Additionally, the ECN Aircraft Transactions and
                      27
                           Adversary Case involve eleven defendants. By dismissing the Adversary Case as to ECN, the
                      28
DLA P IPER LLP (US)                                                        10
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK          Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10                 Desc
                                                  Main Document    Page 15 of 17


                       1   Trustee will be relieved of at least one level of complexity and can focus his efforts in litigating
                       2   against the remaining parties involved.
                       3          36.     Moreover, as the Court is well aware, the Debtors’ bankruptcy cases have been
                       4   pending for over two years. Due to the complexity of the litigation, number of parties involved,
                       5   and the cross-border implications, the Trustee will likely be tied up in litigation well into 2020
                       6   and, more than likely, 2021. By entering into the Settlement Agreement, the Trustee avoids
                       7   certain of the expensive litigation costs that would add more burden to the Debtors’ estates. More
                       8   importantly however, by entering into the Settlement Agreement, the Trustee will realize a
                       9   significant amount of recovery for the benefit of the Debtors’ creditors and provide a source of
                      10   funding for litigation efforts against the remaining defendants. Given the financial instability of
                      11   the Debtors’ estates as they stand today, the Settlement Agreement provides a certain recovery,
                      12   while also lessening future legal expense.
                      13          F.      The Paramount Interest of Creditors
                      14          37.     The paramount interest of creditors is a reflection of both the desire of creditors to

                      15   obtain the maximum possible recovery and their desire that the recovery occur in the least amount
                      16   of time as possible. See In re Marples, 266 B.R. 202, 207 (Bankr. D. Idaho 2001). The Trustee
                      17   believes that the Settlement Agreement satisfies both elements. The payment of $15 million to the
                      18   estates and withdrawal of substantial claims against the estates will enhance the prospects of
                      19   recoveries to creditors. The $15 million settlement – the first significant recovery on behalf of the
                      20   estates – will also enhance the Trustee’s ability to vigorously pursue recoveries against other
                      21   defendants who received hundreds of millions in transfers that will provide the only chance for a
                      22   meaningful distribution to unsecured creditors. That, coupled with the fact that litigation could
                      23   take an additional unknown amount of months or years, weighs in favor of the Settlement
                      24   Agreement being approved. Additionally, the Settlement Agreement not only brings an
                      25   immediate recovery into the Debtors’ estates, but it also eliminates many millions in claims
                      26   against the estates which will significantly enhance the prospects of other innocent creditors to
                      27   receive a greater share of the eventual recovery by the Trustee than they would if the Settlement
                      28   Agreement is not approved.
DLA P IPER LLP (US)                                                         11
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK             Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10                            Desc
                                                     Main Document    Page 16 of 17


                       1           G.       The California Factors
                       2           38.      For the foregoing reasons, as well as the reasons stated herein, the Settlement
                       3   Agreement also satisfies the relevant California Factors.6 The Adversary Complaint seeks over
                       4   $28 million in total damages against ECN, which exceeds the $15 million settlement amount.
                       5   ECN has also agreed to the release of the ECN Claims (other than the Transferred Claims) against
                       6   the Debtors’ estate, making the settlement greater for the Debtors. The amount of the settlement is
                       7   fair in light of the strengths and weaknesses of the claims, the expense and delay of continued
                       8   litigation, and the risks attendant to all litigation. ECN is still paying less through the Settlement
                       9   Agreement than it would have should the Trustee prevail in full on all of his asserted claims.
                      10   There is no fraud, collusion, or tortious conduct between the Trustee and ECN against the non-
                      11   settling defendants. Accordingly, it should be determined that the Settlement Agreement was
                      12   negotiated and entered into in good faith between the Trustee and ECN.
                      13                                     [Remainder of page intentionally blank]
                      14

                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                           6
                             The standard under Rule 9019 “is actually more exacting than the section 877.6 standard, because under Rule 9019
                      27   the party proposing the settlement has the burden of proof, while under section 877.6 the party opposing the
                           settlement has the burden of proof.” In re Plant Insulation Co., 469 B.R. 843, 884–86 (Bankr. N.D. Cal. 2012), aff'd,
                      28   485 B.R. 203 (N.D. Cal. 2012), rev'd on other grounds, 734 F.3d 900 (9th Cir. 2013).
DLA P IPER LLP (US)                                                                12
    L OS A N G ELES




                           EAST\170813755.1
                  Case 2:17-bk-21386-SK           Doc 1129 Filed 12/09/19 Entered 12/09/19 17:37:10              Desc
                                                   Main Document    Page 17 of 17


                       1   VI.    CONCLUSION
                       2          WHEREFORE, the Trustee believes that the Settlement Agreement is fair, reasonable,
                       3   and satisfies each of the Settlement Factors. Accordingly, the Trustee believes the Settlement
                       4   Agreement is in the best interest of the Debtors’ bankruptcy estates. For the foregoing reasons,
                       5   the Trustee respectfully requests that the Court enter an order, substantially in the form attached
                       6   hereto as Exhibit A:
                       7          1.      granting the Motion in its entirety;
                       8          2.      approving the Settlement Agreement;
                       9          3.      finding that the Settlement Agreement was made in good faith; and
                      10          4.      authorizing the Trustee and ECN to take all necessary actions to effectuate the
                      11   Settlement Agreement.
                      12   DATED: December 9, 2019                       DLA PIPER LLP (US)
                      13
                                                                         By: /s/ John K. Lyons
                      14                                                        JOHN K. LYONS (Pro Hac Vice)

                      15                                                 Attorneys for the Chapter 7 Trustee
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
DLA P IPER LLP (US)                                                         13
    L OS A N G ELES




                           EAST\170813755.1
